Citation Nr: 0411785	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  98-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as residuals of ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from January 1989 to June 
1990.
 
This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 decision of the RO 
that, inter alia, denied service connection for ulcerative 
colitis.  Following the RO's notification of that decision, 
the veteran filed a notice of disagreement (NOD) with the 
denial the next month.  The RO later determined that the 
veteran's NOD was not timely, and the veteran appealed.  In 
November 1999, the Board held that the veteran had filed a 
timely NOD in this matter, and remanded the merits issue to 
the RO for initial consideration.  The RO issued a statement 
of the case (SOC) in September 2000, and the veteran filed a 
substantive appeal in October 2000.

Pursuant to the Board's remand in January 2003, the RO 
scheduled the veteran for a hearing before a Veterans Law 
Judge at the RO.  Subsequently, however, the veteran 
indicated in writing that, instead of a Board hearing, he 
desired a hearing at the RO before a local Hearing Officer.  
In June 2003, the veteran testified before a local Hearing 
Officer at the RO; the transcript of that hearing is of 
record.  

In January 2004, the RO issued a supplemental SOC (SSOC), 
reflecting the RO's continued denial of service connection 
for a gastrointestinal disorder, claimed as residuals of 
ulcerative colitis, and returned the matter to the Board.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action, on his 
part, is required.


REMAND

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him of 
what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Initially, the Board notes that, in the January 2004 
supplemental SOC, the RO notified the veteran of legal 
authority implementing the VCAA-specifically, the revised 
provisions of 38 C.F.R. § 3.159.  However, in this case, the 
record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the issue currently on appeal, 
to particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the Department 
to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).   

The Board also finds that further medical development of the 
claim is needed.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service, or, on a secondary basis, for disability that is 
proximately due to or the result of a service-connected 
condition.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.310(a) (2003).  

In this case, the veteran contends that service connection is 
warranted on the basis of aggravation of a pre-existing 
gastrointestinal condition.  The medical evidence indicates 
the veteran had been diagnosed with ulcerative colitis in the 
mid-1980's, which essentially had been asymptomatic at the 
time of his enlistment in January 1989 and during basic 
training.  The veteran testified that he had been prescribed 
medication and had followed a proper diet.  Service medical 
records show treatment initially at the gastrointestinal 
clinic in August 1989 because of loose bowel movements 3-4 
times daily, of one week's duration, that were grossly 
bloody.  Following field exercises in October 1989, where 
MRE's (meals ready to eat) were provided, the veteran began 
experiencing severe gastrointestinal symptoms and bleeding; 
he was hospitalized in November 1989.  At that time, 
physicians diagnosed the veteran with ulcerative colitis, as 
well as with anemia secondary to ulcerative colitis.  In 
April 1990, a Physical Evaluation Board found the veteran 
physically unfit and recommended his separation from active 
duty.  The post-service medical records show that the veteran 
ultimately was diagnosed with Crohn's disease, and he 
underwent a total abdominal colectomy ileostomy in 2001.

The Board finds that the medical evidence currently of record 
is insufficient to decide the claim on appeal.  Specifically, 
the Board notes that no medical opinion specifically 
addresses whether there was any increase in the severity of 
the veteran's disability during service, and, if so, whether 
such increase was consistent with the natural progress of the 
condition, or was beyond the natural progress of the 
condition (representing a permanent worsening of the 
veteran's disability).  The Board finds that such an opinion, 
based on consideration of the veteran's documented medical 
history and assertions, is needed to fairly resolve the 
question on appeal.  The Board emphasizes that only a 
competent medical opinion on the matters raised above is 
sought, and that the RO should only arrange for the veteran 
to undergo examination if needed to resolve the issues on 
appeal.   

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA (to 
include arranging for the veteran to undergo further VA 
examination, if warranted) prior to adjudicating the claim on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate that claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the claimed disability 
that are not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and, if necessary, 
authorization is provided.  

The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should include clear notice that 
the veteran has a full one-year period 
for response (although VA may adjudicate 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should request a VA medical review of the 
veteran's claims file in order to obtain 
an opinion as to whether the veteran's 
pre-existing gastrointestinal condition 
was aggravated by military service.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
provide the opinion, and the report 
should include discussion of the 
veteran's documented medical history and 
assertions.  

After review of the veteran's in- and 
post-service medical records, the 
physician should render an opinion 
addressing whether there is at least as 
likely as not a medical relationship 
between the veteran's current 
gastrointestinal disability and service.  
In rendering such opinion, the examiner 
should address the following:  a) whether 
the veteran had a gastrointestinal 
disability that pre-existed service; if 
so, b) whether the disability increased 
in severity in service; if so, c) whether 
such increase in severity represented the 
natural progress of the condition, or 
whether such increase was beyond the 
natural progress of the condition 
(representing a permanent worsening of 
gastrointestinal disability).  If in-
service aggravation of pre-existing 
gastrointestinal disability is found, the 
examiner should attempt to quantify the 
extent of additional disability resulting 
from the aggravation.  

All findings, along with the complete 
rationale for the conclusions reached, 
should be set forth in a printed 
(typewritten) report.

The RO should arrange for the veteran to 
undergo examination only if such an 
examination is needed to answer the 
questions posed above.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA. 

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a gastrointestinal 
disorder, claimed as residuals of 
ulcerative colitis, in light of all 
pertinent evidence and legal authority 
(to include the presumptions of soundness 
and aggravation).

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
discussion of any additional legal 
authority considered, and clear reasons 
and bases for all determinations), and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




